Citation Nr: 0716596	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  03-08 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
December 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
received to reopen a previously denied claim of entitlement 
to service connection for diabetes mellitus.

In December 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

Thereafter, in a May 2005 decision, the Board determined that 
new and material evidence had not been received to reopen the 
claim of entitlement to service connection for diabetes 
mellitus.  The Board also denied claims of entitlement to 
service connection for Hashimoto's thyroidism, and for 
osteoporosis with arthritic degeneration of the spine, left 
hip, and right hip; and the Board determined that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for epilepsy.

The veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
this case was pending at the Court, the appellant's attorney 
and the VA Office of the General Counsel filed a joint motion 
to vacate that portion of the May 2005 Board decision that 
determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for diabetes mellitus, and to remand that issue 
for readjudication.  It was requested that the veteran's 
appeal as to other issues addressed in the May 2005 decision 
be dismissed.

In a July 2006 Order, the Court granted the joint motion, 
vacated the Board's May 2005 decision as to the claim for 
diabetes mellitus, and remanded the matter to the Board for 
readjudication and/or further development.  The veteran's 
appeal as to the remaining issues was dismissed.

This case has been advanced on the docket pursuant to 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  In an April 1976 decision, the Board denied the veteran's 
claim of entitlement to service connection for diabetes 
mellitus.

2.  In a May 1979 decision, the Board determined that the 
1976 decision was consistent with and well supported by the 
evidence then of record and that the additional evidence did 
not establish the presence of diabetes during service, at the 
time separation or within the presumptive year thereafter.

3.  The additional evidence received since the May 1979 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

4.  The preponderance of the evidence establishes that the 
veteran has diabetes mellitus.

5.  There is an approximate balance of positive and negative 
evidence as to whether the diabetes mellitus had its onset in 
service.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the May 1979 Board 
decision is new and material; thus, the claim of entitlement 
to service connection for diabetes mellitus is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100 (2006).

2.  Resolving doubt in favor of the veteran, diabetes 
mellitus was incurred during his active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
records on file are sufficient to resolve the matter in the 
veteran's favor.  Any defect regarding VCAA must be 
considered harmless given the favorable action taken 
hereinbelow.

II.  New and material evidence

As explained in the Introduction, in May 2005, the Board 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for diabetes mellitus, which had been 
previously denied in a May 1979 Board decision.

In the subsequent joint motion for remand, the parties 
essentially found that the Board's statement of reasons and 
bases was insufficient insofar as it rejected a private 
medical opinion solely because it was based on a self-
reported history that had been previously rejected by the 
Board.  The parties further concluded that the decision 
should be vacated and remanded so that the Board could 
reconsider the question of whether the veteran has submitted 
new and material evidence to reopen his claim. 

The Board will now proceed to readjudicate the veteran's 
claim in light of the concerns raised in the joint motion. At 
the outset of this discussion, the Board notes that it is 
mindful of the Court's instructions in Fletcher v. Derwinski, 
1 Vet. App. 394, 397 (1991), to the effect that a remand by 
the CAVC is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1) 
(West 1991).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis herein has been undertaken with that 
obligation in mind.

In February 1971, the RO denied the veteran's original claim 
of entitlement to service connection for diabetes mellitus.  
The RO noted that service medical records were negative for a 
diagnosis of diabetes mellitus and that the separation 
examination showed no abnormalities.  The RO continued to 
deny the claim of service connection for diabetes mellitus in 
October 1974, January 1975, April 1975, August 1975 and 
November 1975, finding that the veteran had not submitted new 
and material evidence.

In April 1976, the Board denied the claim of service 
connection for diabetes mellitus.  The Board essentially 
found that the veteran's diabetes mellitus was not incurred 
in or aggravated by service. 

In June 1976, the RO again denied the claim of service 
connection for diabetes mellitus noting that the veteran had 
not submitted new and material evidence to reopen the claim.  
In September 1976 and May 1977, the RO denied the claim of 
service connection for diabetes mellitus finding that new and 
material evidence had not been submitted.

In May 1979, the Board denied the claim of service connection 
for diabetes mellitus on the basis that the evidence of 
record did not establish a new factual basis warranting 
modification of its previous determination.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In support of his claim to reopen, the veteran submitted a 
medical opinion from Dr. T.L., a private physician.  In a 
letter dated in August 2004, that physician indicated that 
the veteran has experienced multiple black-out spells due to 
his blood sugar falling below 70.  The physician also noted 
that the veteran had described having similar spells in his 
20's when he was in the military.  Dr. T.L. concluded that 
the spells in service were most likely due to his diabetes.

Since the joint motion, the veteran has also submitted 
another statement, with more complete rationale for 
conclusions reached, from Dr. T.L. in which the physician 
reiterated his belief that the veteran's black-out spells 
were due to his diabetes.  In this regard, the physician 
explained that the veteran's blood sugars had fluctuated 
since his initial diagnosis in 1959, and that this was 
consistent with Type I diabetes.  He noted that patients were 
usually in their late teens or early twenties upon diagnosis, 
and that their blood sugars were often very stable.  He 
further explained that the veteran was a "brittle" 
diabetes, which means his blood sugars fluctuate a great 
deal, and that such diabetics have "terrible" symptoms, 
including behavioral changes, confusion, fatigue, seizure 
disorders, and loss of consciousness when blood sugars were 
low.  For these reasons, the physician concluded that the 
veteran's loss of consciousness in service was likely related 
to his diabetes.  Dr. T.L. noted the negative urine test at 
separation, but indicated that he could still have had 
diabetes, which was most accurately found through blood 
tests.

The Board finds that the several opinion letters of Dr. T.L. 
constitute new and material evidence in that they are not 
cumulative nor redundant of previously submitted evidence, 
and they appear to raise a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
new and material evidence has been submitted to reopen his 
claim.  To this extent, the benefit sought on appeal is 
granted.

Having reopened the veteran's claim, the Board will proceed 
to adjudicate it on a de novo basis.  Because the benefit 
sought on appeal is being granted, the Board believes that 
the veteran will not be prejudiced by this action.

III. Entitlement to service connection for diabetes mellitus

As noted above, the veteran contends that his diabetes 
manifested while he was on active duty in 1952.  
Specifically, he points to fainting spells that occurred in 
service in 1952 as evidence that the disease had its onset in 
service.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as such as diabetes 
mellitus, service connection may be granted on a presumptive 
basis if the disease is manifested to a compensable degree 
within one year following discharge.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

In this case, there appears to be no dispute as to the fact 
that the veteran has diabetes mellitus, and that the disease 
was first diagnosed following a glucose tolerance test in 
1959.  Thus, the question that must be resolved is whether 
his diabetes mellitus may have actually had its onset while 
he was on active duty, or, if not, whether it manifested to a 
compensable degree within one year of his separation in 
December 1957.

In this regard, the Board notes that the veteran's service 
medical records do document instances of fainting spells.  
For example, in December 1952, the veteran indicated that he 
had experienced fainting spells for the past two years, but 
that the episodes were not becoming more frequent.  He 
explained that the most recent episode occurred the morning 
after he worked guard duty, and that he did not eat breakfast 
the morning of the fainting spell.  Subsequent records show 
that he was seen again later for fainting episodes, at which 
time he reported experiencing such episodes every week for 
three years, usually when standing suddenly.  However, the 
examiner indicated a diagnosis of questionable vasomotor 
instability, and no diagnosis of diabetes was noted

Since filing his original claim for service connection, the 
veteran has submitted a number of statements from private 
physicians specifically in support of his contention that his 
diabetes was related to his military service.  In a September 
1974 statement, Dr. D.C indicated that the veteran reported a 
history to him suggesting that the diabetes was service-
connected.  In October 1974 and March 1975 statements, Dr. 
D.C. indicated that he had reviewed the veteran's service 
medical records, including the 1952 entries previously 
described, and he believed that the veteran's fainting spells 
represented periods of diabetic coma.  He concluded that the 
veteran's diabetes was "unquestionably" related to service.  
In a June 1975 statement, he reiterated that, in his opinion, 
the veteran's diabetes mellitus unquestionably began in 
service.

In a December 1974 statement, Dr. J.P. also noted the 
veteran's account of suffering frequent fainting attacks 
during service in 1952.  Dr. J.P. specifically indicated that 
the veteran believed the fainting episodes in service were 
caused by diabetes.

During a December 1975 personal hearing, the veteran set 
forth his contentions in greater detail.  He explained that 
he believed that his diabetes originated in childhood, and 
was later aggravated by military service.  He testified that 
he experienced dizzy spells throughout service, but was not 
placed on medication.  He indicated that he was first 
diagnosed with diabetes by a physician in 1959.  

During this hearing, Dr. D.C. also testified that he believed 
the veteran had diabetes prior to service which continued in 
service, and was manifested in the form of fainting episodes.   
Dr. D.C. noted that while the relationship between the 
fainting spells and diabetes had not been established during 
service, he believed it could have been established with 
proper testing.  He explained that he believed that the 
diabetes was aggravated by service because the physicians in 
service failed to diagnose the disorder.  The physician also 
noted that, because of the fluctuating nature of the 
veteran's diabetes, the negative urinalysis in service did 
not necessarily rule out diabetes.  

As discussed above, after filing to reopen his claim, the 
veteran submitted an August 2004 letter from Dr. T.L. in 
which the physician indicated that the veteran has 
experienced multiple black-out spells due to his blood sugar 
falling below 70.  The physician also noted that the veteran 
had described having similar spells in his 20's when he was 
in the military.  Dr. T.L. concluded that the spells in 
service were most likely due to his diabetes.

In February 2007, in order to clarify the date of onset of 
the veteran's diabetes mellitus, the Board requested a 
medical opinion from the Veterans Health Administration 
(VHA).  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§ 20.901(a) (2006).  Specifically, the Board requested that 
an endocrinologist review the claims folder, and offer an 
opinion as to the most likely date of onset of the claimed 
diabetes, and an opinion expressing agreement or disagreement 
with any pertinent medical opinions that have been offered in 
this case.

In March 2007, in accordance with this request, a VA 
physician reviewed the veteran's claims folder and completed 
a memorandum detailing the physician's findings.  That 
physician, Dr. D.F., noted that the best evidence that the 
veteran's diabetes mellitus did not occur in service was the 
two urinalysis tests, which showed no urinary glucose.  The 
physician explained that the renale threshold for glucose was 
about 180 mg%, and that both of his negative tests indicated 
that his blood sugar was less than 180mg%.  For this reason, 
the physician concluded that it was very doubtful that the 
veteran had diabetes during his time in service; however, 
since blood testing was not done at that time, it was 
impossible to absolutely exclude the possibility that he had 
mild, early diabetes.  The physician noted, however, that no 
evidence supported this contention either.

The Board subsequently issued a letter to Dr. D.F. asking 
that he respond more specifically to the Board's question as 
to the most likely date of onset of the claimed diabetes 
mellitus.  In an April 2007 response, the physician indicated 
that it was impossible to make an exact determination as to 
whether diabetes had its onset before, during, or after 
service because screening tests were not performed at 
enlistment or separation.  The Board also asked that Dr. D.F. 
comment on the other medical opinions of record; the 
physician responded that he could only find one such opinion, 
which was a brief statement that the diabetes began in 
service.  Dr. D.F. concluded that this opinion was totally 
unsubstantiated by laboratory testing and, as such, was not a 
"valid medical opinion."

Thereafter, the veteran submitted a second statement from 
Dr.T.L. reiterating his belief that the veteran's in-service 
fainting spells were related to his diabetes.  The physician 
explained that the veteran's blood sugars had fluctuated 
since his initial diagnosis in 1959, and that this was 
consistent with Type I diabetes.  He noted that patients were 
usually in their late teens or early twenties upon diagnosis, 
and that their blood sugars were often very stable.  He 
further explained that the veteran was a "brittle" 
diabetic, which means his blood sugars fluctuate a great 
deal, and that such diabetics have "terrible" symptoms, 
including behavioral changes, confusion, fatigue, seizure 
disorders, and loss of consciousness when blood sugars were 
low.  For these reasons, the physician concluded that the 
veteran's loss of consciousness in service was likely related 
to his diabetes.  Dr. T.L. noted the negative urine test at 
separation, but indicated that he could still have had 
diabetes, which was most accurately found through blood 
tests.

As discussed in detail above, the record reflects that the 
veteran has diabetes mellitus, and that the disease was first 
diagnosed following a glucose tolerance test in 1959.  As to 
whether the veteran's diabetes mellitus had its onset in 
service, the Board has weighed the medical opinions both for 
and against his claim.  Having reviewed those opinions, the 
Board concludes that there is an approximate balance of 
positive and negative evidence regarding the question of 
whether the veteran's diabetes mellitus had its onset while 
he was on active duty.  

On one hand, a VA endocrinologist reviewed the record, and 
concluded that it was doubtful that the veteran had diabetes 
while on active duty.  The physician explained that this 
conclusion was supported by the results of two urinalysis 
tests performed while he was on active duty.  On the other 
hand, Dr. T.L. explained that the fainting spells of the type 
described by the veteran were consistent with someone with 
his history and type of diabetes, and for this reason, 
concluded that it was likely that the fainting spells were a 
symptom representing early diabetes.  The Board notes that 
this conclusion appears consistent with some of the 
statements offered by Dr. D.C., who also found that the 
fainting spells were manifestations of diabetes.  In 
particular, the Board notes that both Dr. T.L. and Dr. D.C. 
pointed to the fluctuating nature of the veteran's Type I 
diabetes.

The Board recognizes that both the VA endocrinologist and Dr. 
T.L. agreed that it was impossible to conclusively determine 
whether diabetes had its onset during service because the 
necessary blood tests were not routinely performed.  However, 
the veteran need not conclusively prove that a disability was 
incurred in or aggravated by service in order to establish 
service connection.  Rather, as noted above, there need only 
be an approximate balance of positive and negative evidence 
regarding the matter.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In this case, the Board finds that the evidence is 
essentially in equipoise as to whether the veteran's diabetes 
mellitus had its onset while he was on active duty.  
Therefore, resolving reasonable doubt in favor of the 
veteran, the Board finds that a grant of service connection 
for diabetes mellitus is warranted.

The Board notes in passing that it has considered the 
possibility that the veteran's diabetes may have pre-existed 
his military service.  In this regard, the Board notes that 
the veteran reported in service that he had blacked-out prior 
to enlistment, and the veteran at one time argued to VA that 
his diabetes pre-existed service and was aggravated therein.  
However, the evidence of record documents that the veteran 
was determined to have been in sound condition, physically 
and psychiatrically, when examined upon entrance into 
service.  He is thus presumed to have been in sound 
condition.  38 C.F.R. § 3.304.  

Furthermore, the veteran's self-report that he had previously 
suffered from fainting spells prior to enlistment is 
insufficient to rebut the presumption of soundness with 
respect to the claimed diabetes, a diagnosis that may only be 
made by a medical professional.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) (holding that a veteran's self-report 
that he had previously suffered from "depression or excessive 
worry" prior to service was insufficient to rebut the 
presumption of soundness as was found in 38 U.S.C.A § 1111).  
Thus, for the purposes of this decision, the Board has 
presumed that the veteran was in sound condition upon his 
entrance into service.

The Board also notes that, in the past, the veteran has 
pursued a separate claim of entitlement to service connection 
for epilepsy, and the Board has considered whether the 
fainting spells may have been the result of a seizure 
disorder distinct from his diabetes mellitus.  However, the 
medical evidence of record dealing with the question of 
whether the veteran has a seizure disorder is inconclusive as 
to the presence of a distinct seizure disorder.  In fact, 
several of the medical reports addressing that question note 
the possibility that his reported episodes of loss of 
consciousness could be due to alternating blood sugar 
attributable to his diabetes.  For example, that possibility 
was noted in the report of a June 1984 hospitalization, and 
subsequent neurological testing in August 1984 revealed no 
evidence of a seizure disorder.  Thus, notwithstanding the 
post-service evidence of record suggesting the possibility of 
a distinct and separate seizure disorder, the Board concludes 
that there remains an approximate balance of positive and 
negative evidence regarding the question of whether the 
veteran's in-service fainting spells were related to his 
diabetes mellitus.

The Board also notes that, in a May 2007 statement, the 
veteran's representative set forth various arguments 
challenging the probative value of the VHA opinion that was 
obtained by the Board.  The representative also argued that 
he was not seeking for the Board to "resolve doubt" in 
favor of the veteran, as he believes there was no probative 
evidence of record weighing against the claim, and that a 
grant on such a basis would be erroneous.  However, while the 
Board has considered the arguments advanced by the 
representative, the Board finds that addressing them herein 
is unnecessary in light of the favorable decision reached in 
this case.  While the representative may disagree with the 
basis of this grant, the Board notes that whether the award 
is based on the representative's argument or on reasons and 
bases contained herein, the ultimate outcome remains the 
same, i.e., service connection for diabetes mellitus is 
granted.

In summary, having resolved doubt in favor of the veteran, 
the Board finds that entitlement to service connection for 
diabetes mellitus is warranted.  Thus, the benefit sought on 
appeal is granted.


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.



____________________________________________
M. Sabulsky 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


